EXHIBIT 32.1CERTIFICATIONS PURSUANT TO SECTION 1In connection with the Annual Report of AB International Group Corp. (the "Company") on Form 10-K for the year ended August 31, 2016, filed with the Securities and Exchange Commission (the "Report"), the undersigned hereby certifies, in his capacity as the principal executive officer and principal financial officer of the Company, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and(2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of the operations of the Company. Date: December 16, 2016By:/s/ Jianli DengJianli Deng(Principal Executive Officer and Principal Financial Officer)
